Citation Nr: 1008789	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  95-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for membranous 
glomerulonephritis with nephritic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from October 1964 to January 1971 and from August 1971 to 
April 1985.

This matter is before the Board pursuant to an Order of the 
United States Court of Appeals for Veterans Claims (Court) 
dated in November 2006.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The Veteran 
testified in support of his claim before the undersigned 
Veterans Law Judge in March 1997 at the BVA.  A transcript of 
his hearing has been associated with the record.  When the 
Veteran's appeal was before the Board in April 1997, it was 
remanded to the RO for additional development of the record.  
In October 2005, the Board denied the claim.  The Veteran 
appealed that decision to the Court.  In the aforementioned 
November 2006 Order, the Court vacated the Board decision and 
remanded the matter for further action consistent with a 
Joint Motion for Remand between the parties.  In July 2007 
and October 2008, the Board remanded the case to the AMC/RO 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Joint Motion for Remand that was the basis of the 
November 2006 Court order, it was specifically noted that 
neither the February 2001 VA medical examiners nor the August 
2004 independent medical examiner discussed the February 1999 
VA medical opinion.  The Board's decision was vacated on the 
basis that the Veteran had not been afforded a complete and 
thorough VA medical examination. 

In the October 2008 remand, the Board instructed the RO to 
arrange for the Veteran to be examined by a physician with 
the appropriate expertise to determine the presence and 
likely etiology of any present membranous glomerulonephritis 
with nephritic syndrome.  The examiner specifically requested 
to comment on the previous medical opinions rendered in 
February 1999, February 2001 and August 2004.  The Board 
finds that this portion of the development was not 
accomplished in the November 2009 VA medical examination.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the November 2009 VA examination did not fully conform to the 
Board's remand instructions, and because the information 
sought is critical to the matter at hand, the Board finds no 
alternative to this further remand.  Notably, this case is on 
remand from the Court, and the Court has routinely returned 
to the Board for corrective action cases where development 
sought on remand was not completed.  

Accordingly, the case is REMANDED for the following action:

1.  The VA nephrologist who performed the 
November 2009 VA medical examination 
should be requested to review the claims 
folder and comment on the previous 
medical opinions rendered in February 
1999, February 2001 and August 2004.  If 
that physician is no longer available to 
review the file and provide an addendum 
to his November 2009 report, then the 
Veteran should be scheduled for a VA 
nephrology examination for an opinion as 
to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has any present 
membranous glomerulonephritis with 
nephritic syndrome as a result of 
service.  If a nephrologist is not on 
staff, a fee-basis examination by a 
nephrologist is to be conducted.  

The nephrologist is asked to comment on 
whether glomerulonephritis: 

a. is the continuation of renal 
insufficiency, manifested by laboratory 
tests, lower leg swelling and flank pain, 
that was documented in service; 

b. is directly related to Agent Orange 
exposure in Vietnam, applying 38 C.F.R. § 
3.303(d); 

c. is due to service-connected 
hypertension; or 

d. is due to the long-term use of 
prescribed medications, including non-
steroidal and steroidal drugs.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the nephrologist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The nephrologist is 
asked to comment on the previous medical 
opinions rendered in February 1999, 
February 2001, August 2004 and November 
2009.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


